Order, Supreme Court, Bronx County (Stanley Green, J.), entered June 1, 2005, which, inter alia, denied as untimely defendants-appellants’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Appellants’ summary judgment motion was made almost one year after the deadline for making summary judgment motions set by the court, and appellants failed to show good cause for their delay (see CPLR 3212 [a]; Brill v City of New York, 2 NY3d 648 [2004]; Perini Corp. v City of New York [Department of Envtl. Protection], 16 AD3d 37 [2005]; Colon v City of New York, 15 AD3d 173 [2005]). Concur — Tom, J.P., Sullivan, Nardelli, Catterson and McGuire, JJ.